COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-16-00414-CV


IN RE NICHOLAS BRIGANDI,                                             RELATORS
TAWNYA BRIGANDI, AND ALL
OTHER OCCUPANTS OF 2428
CHERRY LANE, LITTLE ELM,
TEXAS 75068


                                        ----------

                           ORIGINAL PROCEEDING
                  TRIAL COURT NOS. CV-2016-01542, E16-179J2

                                        ----------

                           MEMORANDUM OPINION1

                                        ----------

      After considering relators’ petition for writ of mandamus and the response

of the real parties in interest, the court is of the opinion that relief should be

denied because relators have an adequate remedy by appealing Denton County

Court at Law Number Two’s October 18, 2016 dismissal order. Accordingly,

relators’ petition for writ of mandamus is denied. This court’s November 3, 2016

stay order remains in effect until (1) the date a judgment issued by this court

resolving a timely-filed appeal becomes final if relators timely file a notice of

      1
          See Tex. R. App. P. 47.4., 52.8(d).
appeal or (2) if no appeal is filed, upon the expiration of the time for filing a

motion for extension of time to file a notice of appeal. See Tex. R. App. P. 26.3.


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: November 17, 2016




                                         2